Citation Nr: 0004213	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an original compensable rating for 
retropatellar pain syndrome in the right knee.

2.  Entitlement to an original compensable rating for 
retropatellar pain syndrome in the left knee.  

3.  Entitlement to a 10 percent disability evaluation due to 
multiple noncompensable service-connected disabilities 
allegedly interfering with normal employability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1990.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision awarded service 
connection for a right and left knee disability, but denied 
compensable evaluations.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested 
primarily by minimal change degenerative joint disease and 
chondromalacia under the patella, with resulting mild 
functional impairment.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain.

3.  A 10 percent disability evaluation for the service-
connected right knee disability having been granted in the 
present decision, only one noncompensable service-connected 
disability remains in effect.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a right knee 
disability have been met.  38 U.S.C. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a 
Diagnostic Code 5257 (1999); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

2.  The criteria for a compensable evaluation for a left knee 
disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 
4.71a Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
5261, 5262 (1999); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

3.  The appeal concerning a 10 percent disability evaluation 
due to multiple noncompensable service-connected disabilities 
alleged to clearly interfere with normal employability is 
dismissed.  38 C.F.R. § 3.324 (1999); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an original compensable rating for 
retropatellar pain syndrome 
in the right and left knees.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, these claims are plausible.  He has 
not alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim has been satisfied.

As a preliminary matter, we note that the veteran's claims 
were remanded to the regional office for additional 
development of the evidence.  Specifically, we noted that 
although the veteran failed to appear to his scheduled VA 
medical examination, he had not received notice of this 
examination.  While this case was in remand status, the 
veteran's current address of record was obtained.  Notice of 
the veteran's August 1999 examination is associated with his 
claims folder.  That notice informs him that his failure to 
report will result in the adjudication of his claim without 
possible pertinent evidence which could have been obtained 
via the scheduled examination.  Also included in the record 
is a notice from a VA contract facility, indicating that the 
veteran failed to report to his scheduled examination.  Thus, 
this case has been returned for our review.  

The RO established service connection for a bilateral knee 
disorder in a September 1994 rating action, after noting that 
the veteran sustained a right knee injury in service, and was 
treated for both right and left knee problems during his 
active service.  The veteran claims, in essence, that his 
knee disabilities are more severe than currently evaluated.  
Specifically, he claims that his right knee gave out while 
lifting, resulting in additional injury to his right and left 
knees.  He also claims that he is unable to work due to these 
disabilities.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & 
Supp. 1999), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  A rating greater than that currently in effect is 
also contemplated by ankylosis of the knee, under Diagnostic 
Code 5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees or more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

As indicated above, the RO established service connection for 
right and left knee retropatellar pain syndrome disabilities 
in a September 1994 rating action, noting that the veteran 
injured his right knee during active service, and was 
repeatedly treated for both right and left knee pain.  The 
report of a Medical Board proceeding, dated August 1989, is 
of record.  It shows that the veteran sustained a right knee 
injury when climbing up a ladder in June 1989.  The diagnosis 
was retropatellar pain syndrome, bilateral knees, right 
greater than left.  The report of a second Medical Board 
examination, dated March 1990, is also of record, and 
reflects a diagnosis of retropatellar pain syndrome, 
bilateral knees.  The findings on physical examination reveal 
that the veteran walked with a normal gait, and there was no 
effusion of either knee.  The range of motion was from zero 
to 130 degrees bilaterally.  Thigh circumference, measured at 
10 centimeters proximal to the medial joint line, measured 44 
centimeters on the right and 46 centimeters on the left.  
Both knees were stable to varus and valgus stress at zero and 
30 degrees.  There was negative anterior drawer, Lachman, 
Steinmann, and McMurray's tests, bilaterally.  There was no 
medial or lateral joint line tenderness on examination 
bilaterally.  Motor examination was 5/5 in all lower 
extremity motor groups.  Sensory examination was intact.  The 
x-ray examination of the knees was reportedly normal.  The 
technetium bone scan reportedly revealed mild increased 
uptake of the right patella.  

The evidence subsequent to service shows that the veteran was 
seen at a private hospital in October 1994 with complaints of 
right knee and back pain.  It is noted on that report that 
the veteran fell at work, and was diagnosed with an acute 
lumbar sprain as well as a right knee sprain.  A radiology 
report of his right knee shows that no osseous, joint or soft 
tissue abnormality was shown.  There was also reportedly no 
effusion.  The impression was that of a negative radiographic 
examination.  

Treatment notes from an undisclosed facility, dated from 
October 1994 to April 1995 are also of record.  The October 
1994 note reveals that the veteran's right knee collapsed 
four days prior, that he had a mildly swollen knee that was 
tender about the medial aspect, and had pain with valgus 
stressing.  The impression was MCL strain with possible 
medial meniscal tear.  The examiner also noted that "He 
could do a sit down job."  Notes dated November 1994 show 
that the veteran had "full ROM [range of motion] of his 
knee".  He reportedly had positive McMurrray's and positive 
medial joint line tenderness, pain with twitching, and 1+ 
effusion.  It was reportedly tender along his medial plica.  
His ligaments were reportedly stable.  The examiner indicated 
that "I think that at this time arthroscopy is the most 
prudent measure to assess the inside of his knee."  

A December 1994 report from the Atlanta Knee and Shoulder 
clinic reveals that, in essence, a second opinion was 
requested.  The report noted that the veteran provided a 
history of twisting his right knee and back while lifting a 
40-pound box at work, and that his knee gave way.  The 
physical examination revealed that the veteran ambulated with 
an antalgic gait with respect to the right knee.  It 
demonstrated no effusion.  The range of motion was full and 
symmetric compared with the left side.  Tenderness was 
localized significantly under the medial patellar facet.   He 
also had tenderness diffusely about the medical joint line, 
as well as over the semimembranous tendon.  He had a negative 
McMurray's test, both to provocation and to clunk.  The knee 
was stable on examination with negative Lachman, normal 
stepoff.  There was no posterolateral instability, the knees 
were stable to varus and valgus stress in full extension and 
30 degrees of flexion.  The examiner noted that the 
radiographs available for review were unremarkable.  A MRI 
reportedly demonstrated Grade II signal in the posterior arm 
of the medial meniscus, questionable Grade III signal.  The 
impression was right knee pain, secondary to patellofemoral 
stress syndrome and possible medial meniscus tear.  

Under the discussion / plan section of the report, the 
examiner recommended physical therapy, and noted "I would 
attempt this for at least the next four weeks, before 
proceeding with any type of surgical intervention.  He does 
not document clear evidence of the meniscal tear, as his MRI 
is equivocal, and [the] physical exam, even more so, despite 
the fact that he has tenderness medially, as McMurray's is 
negative."  The examiner also opined "I do not feel that 
the preexisting knee condition was aggravated by the accident 
described."  

A January 1995 note, again from the above undisclosed 
facility, reveals that, on examination, the veteran had mild 
knee pain with patellofemoral palpation.  He had 1+ effusion, 
and definitely had significant medial joint tenderness and a 
positive McMurray's.  McMurray stressing of the knee 
reproduced pain along the medial joint line.  The impression 
was that some of the pain was due to anterior knee pain or 
patellofemoral pain.  The examiner also noted that therapy 
was recommended for one month.  A note dated February 1995 
reveals that the veteran's knee strength "has increased 
significantly.  He has 11 % quadriceps weakness which is 
within normal limits."  On exam, in was noted that he had 2+ 
effusion, and continued to have a markedly positive 
McMurray's and significant medial joint line tenderness.  The 
examiner also commented "I still think that he needs a knee 
arthroscopy.  [ ]  His symptoms are consistent with a 
meniscal tear as are his findings on physical examination.  
We will discuss this with his worker's comp carrier ... .  In 
the meantime, he can do light duty job with restriction of a 
sit down job."

An operative report, dated March 16, 1995, reflects a 
preoperative diagnosis of right knee medial meniscal tear, 
and indicates that a right knee arthroscopy wand excision of 
medial plica was performed.  The postoperative diagnosis was 
"right knee medial plica syndrome."  The operative report 
notes that the patella femoral joint was observed first, with 
"minimal changes of degenerative joint disease and 
chondromalacia under the patella."  It was noted that the 
patella tracked normally.  There was reportedly a large 
medial plica with evidence of irritation.  The femoral and 
tibial cartilage were normal.  The medial meniscus was seen 
to be intact to visualization and probing.  The medial plica 
was excised.  The ACL and PLC seemed to be intact.  The 
lateral meniscus was normal to visualization and probing.  No 
loose bodies or further pathology was reported.  

An April 4, 1995 note reveals that the veteran had minimal 
effusion and that his wounds were healing nicely.  A May 1995 
note reveals that the veteran continued to have mild 
patellofemoral pain and no joint line tenderness on exam.  
The examiner noted that "at this time, I would simply 
continue his anti-inflammatory and P.T. and we will see him 
back in one month, at which time he should be close to 
maximum medical improvement."  

We first note that the medical evidence does not show that 
the veteran's knees are ankylosed so as to provide for 
evaluation pursuant to Diagnostic Code 5256.  The evidence 
also does not show recurrent subluxation or lateral 
instability, so that evaluations under Diagnostic Code 5257 
are appropriate.  Additionally, the record similarly does not 
show that the veteran was diagnosed with dislocated semilunar 
cartilage, or symptomatic removal of the same.  Thus, ratings 
under either Diagnostic Code 5258 or 5259 are similarly 
inapplicable.  In addition, we note that the medical evidence 
does not show limitation of motion, therefore, evaluations 
under Diagnostic Codes 5260 and 5261 are not warranted.  
Finally, the record also does not show that there is 
impairment of the tibia or fibia, so that ratings under 
Diagnostic Code 5262 are not warranted.

The evidence does show that minimal changes of degenerative 
joint disease and chondromalacia under the patella of the 
veteran's right knee was observed, in the March 1995 
operative report, and that the veteran testified in his 
personal hearing that his knee would 'give way', due to pain 
associated with his right knee.  In De Luca v. Brown, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that when the veteran 
has testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups', 
that when musculoskeletal system disabilities are evaluated, 
pain on use and factors under 38 C.F.R. §§ 4.40 and 4.45 are 
to be considered along with the criteria set forth in the 
diagnostic codes to determine the level of functional 
impairment.  8 Vet. App. 202, 206 (1995).

In view of these findings, the Board concludes that, in order 
to afford the veteran the benefit of every doubt, the 
disability picture of his right knee most closely 
approximates a 10 percent evaluation, as it is manifested by 
mild subjective pain with objective evidence of minimal 
changes of degenerative joint disease and chondromalacia 
under the patella, and that we determine the disability is 
the functional equivalent of mild right knee impairment. 

However, a rating greater than 10 percent is not shown by the 
medical evidence of record.  Although the veteran manifested 
mild pain on motion, this pain did not result in a level of 
disability greater than 10 percent, as indicated above.  
First, we must point out that although the veteran's SMRs 
show that he complained of pain, the Medical Board report 
reveals that the x-ray examination of the knees was normal, 
and that the technetium bone scan revealed only mild 
increased uptake of the right patella.  

Second, the veteran's right knee was extensively evaluated 
immediately subsequent to his accident, and following his 
right knee arthroscopy.  That evidence shows that the October 
1994 radiology report of his right knee shows that no 
osseous, joint or soft tissue abnormality was shown.  There 
was also reportedly no effusion.  The impression was that of 
a negative examination.  Although it was reported that the 
veteran had a mildly swollen knee four days subsequent to his 
fall in October 1994, the hospital records also show that he 
was assessed with an acute strain.  The veteran was given a 
comprehensive examination in December 1994, with an 
impression of right knee pain, secondary to patellofemoral 
stress syndrome and possible medial meniscus tear.  The 
examiner of his December 1994 examination also opined "I do 
not feel that the preexisting knee condition was aggravated 
by the accident described."  

Additionally, we must point out that the report of the 
arthroscopy of the veteran's right knee determined that the 
"medial meniscus was seen to be intact" and the "lateral 
meniscus was normal" to visualization and probing.  Finally 
we must point out that the April 1995 note reveals that the 
veteran had minimal effusion and that his wounds were healing 
nicely, and the May 1995 note reveals that the veteran 
continued to have mild patellofemoral pain with no joint line 
tenderness on examination.  The examiner noted that "at this 
time, I would simply continue his anti-inflammatory and P.T. 
and we will see him back in one month at which time he should 
be close to maximum medical improvement."

There is no medical evidence to show that the veteran 
manifests additional "flare-ups", other than the pain that 
was evaluated on the use of his right knee.  Thus, the Board 
determines that there is no additional functional impairment 
as contemplated by DeLuca.  Therefore, as the medical 
evidence shows a right knee disability that is manifested 
primarily by mild pain, we find that an evaluation greater 
than 10 percent is not warranted by the evidence of record.  

Turning to the veteran's left knee disability, we note that 
the medical evidence does not show that a compensable 
evaluation is warranted.  Although the veteran contends that 
he suffers from such a disability, the medical evidence does 
not show that his left knee disability has increased in 
severity.  We note in this regard that the veteran was 
extensively treated from October 1994 to May 1995 for his 
right knee disorder, however, no objective findings of left 
knee disability were made.  The record is simply devoid of 
medical evidence to show that an increased evaluation for 
left knee disorder is warranted.  The service medical records 
show only that he was diagnosed with bilateral retropatellar 
pain syndrome, right greater than left.  We also must point 
out that the Medical Board report reveals that the x-ray 
examination of the knees was normal, and that the technetium 
bone scan revealed mild increased uptake of the right 
patella.  Thus, as the evidence does not show that a 
compensable left knee disability is manifested, this claim 
must be denied.  



II. Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

The Court has also explained that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As noted above, the veteran contends that he is entitled to a 
10 percent disability evaluation under the provisions of 
38 C.F.R. § 3.324 because his multiple noncompensable 
service-connected disabilities render him unemployable.  

The above cited regulation provides that whenever a veteran 
is suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of a compensable degree under the 1945 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1999).

As discussed above, the Board has granted a 10 percent 
disability evaluation for the service-connected right knee 
disability in the present decision, which leaves only one 
noncompensable service-connected disability in effect.  
Accordingly, one of the criteria for the granting of a 10 
percent disability evaluation under the provisions of 
38 C.F.R. § 3.324 (namely, the existence of multiple 
noncompensable service-connected disabilities) not having 
been met, the veteran's claim under the cited regulatory 
provision fails for the absence of legal merit, and must 
necessarily be dismissed.  (The issue of whether there is 
actual interference with normal employability needs not be 
addressed.)  38 C.F.R. § 3.324 (1999).  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

Entitlement to a 10 percent evaluation for a right knee 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for a left knee 
disability is denied.

Entitlement to a 10 percent disability evaluation due to 
multiple noncompensable service-connected disabilities 
allegedly interfering with normal employability is dismissed.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

